TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00671-CV



                                     Ciro Rivera, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



               FROM THE DISTRICT COURT OF CALDWELL COUNTY,
                     22ND JUDICIAL DISTRICT NO. 06-FL-118,
               HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ciro Rivera filed his notice of appeal on October 30, 2008.           On

November 25, 2005, the Clerk of this Court sent notice to appellant that the clerk’s record was

overdue and that this appeal would be dismissed for want of prosecution if he did not submit a

response to this Court’s notice on or before December 5, 2008. To date, appellant has not responded

to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. Tex. R. App.

P. 37.3(b).



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: January 9, 2009